Stock Agreement







The undersigned is a shareholder of QualSec. (the "Company") and wishes to
facilitate further financing of the Company (the "Offering") of Common Stock of
the Company ("Common Stock").




     In consideration of the foregoing, the undersigned agrees that he will

not, for a period 365 days after the effective date of this Agreement, offer to
sell, contract to sell or otherwise sell shares of Common Stock of the Company,
any

options or warrants to purchase any shares of Common Stock of the Company, or

any other securities convertible into or exchangeable for shares of Common

Stock of the Company, now owned or hereafter acquired by the undersigned or

with respect to which the undersigned has the power of disposition.




     Notwithstanding the foregoing, if the undersigned is an individual, he

or she may transfer any shares of Common Stock or securities convertible into

or exchangeable or exercisable for Common Stock either during his or her

lifetime or on death by will or intestacy to his or her immediate family or

to a trust the beneficiaries of which are exclusively the undersigned and/or

a member or members of his or her immediate family; provided, however, that

prior to any such transfer each transferee shall execute an agreement,

satisfactory to QualSec pursuant to which each transferee

shall agree to receive and hold such shares of Common Stock, or securities

convertible into or exchangeable or exercisable for Common Stock, subject to

the provisions hereof, and there shall be no further transfer except in

accordance with the provisions hereof.  For the purposes of this paragraph,
"immediate family" shall mean spouse, lineal descendant, father, mother, brother
or sister of the

transferor.




     The undersigned understands that the agreements of the undersigned are

irrevocable and shall be binding upon the undersigned's heirs, legal

representatives, successors and assigns.  The undersigned agrees and consents

to the entry of stop transfer instructions with the Company's transfer agent

against the transfer of Common Stock or other securities of the Company held

by the undersigned except in compliance with this agreement.




DATED:

BY:

Arden A. Kelton












